Citation Nr: 1737208	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Daughter


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from March 1960 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and April 2014 rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.

The Board notes that in an April 2009 rating decision, the Veteran's claim for service connection for prostate cancer was denied and the Veteran did not appeal that decision.  Therefore, when he submitted a new claim for service connection for prostate cancer in April 2012, the RO considered the question of whether or not new and material evidence had been submitted to reopen the previously denied claim in the December 2012 rating decision.  However, during the course of the current action, additional service records were associated with the claim file that are relevant to his claim.  Therefore, as there are relevant official service department records that existed and had not been associated with the claim file when VA first decided the claim, the Veteran's claim for service connection for prostate cancer is reconsidered de novo under the provisions of 38 C.F.R. § 3.156(c)(1). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran argues that his diagnosed prostate cancer and CAD are caused by exposure to Agent Orange during his service aboard the USS Impervious in Vietnam.  He stated that they operated swift boats in the rivers in Vietnam.

The Veteran's personnel records show that he served aboard the USS Impervious, a minesweeper, from April 1966 to May 1966.  A letter from the National Archives dated March 2014, stated that Deck Logs were located for the USS Impervious that showed the ship anchored in Vietnam on April 2, 19, 21 and 27, 1966, May 7, 1966, June 3, 4, 12 and 26, 1966, and July 6 and 10, 1966, and provided gunfire support June 9 and 19, 1966.  It was noted that a ship anchoring in Vietnam or providing gunfire support would put that ship in brown waters and the Veteran was advised to contact the U.S. Army Joint Services Records Research Center (JSRRC) as they keep track of ships that were in the brown waters.  However, the JSRRC has not been contacted.

Review of the ships logs show that it anchored many times in Da Nang Harbor, anchored in shallow waters in Phan Theit on several occasions and provided gunfire support within 800 yards of the beach.  It was also noted that whaleboats were manned around the ship to inspect junks.  The Veteran stated in several statements and during the April 2017 hearing that he had been in the small boats, which had gone into inland rivers many times.  His military occupation specialty was a boatswain's mate seaman.  

The Board finds that further development is needed in this case.  In light of the letter from the National Archives suggesting the JSRRC should be contacted to verify if the Veteran's ship was in the brown waters of Vietnam, the Deck Logs shows close proximity to the shores of Vietnam, and the Veteran's statements of traveling in rivers on smaller boats, the JSRRC must be contacted in order to verify whether the Veteran was in fact exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016). 

During the April 2017 Board hearing, it was noted that the Veteran has been receiving disability benefits from the Social Security Administration (SSA) for the past 20 years.  The SSA records must be obtained on remand such as the SSA's decision and the records upon which the agency based its determination that are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's SSA's decision and the records upon which the agency based its determination.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Contact the U.S. Army Joint Services Records Research Center (JSRRC), and any other organization that would have possession of relevant documents indicating whether or not from April 1966 to May 1966, the U.S.S. Impervious traveled the inland or brown waters of Vietnam, or documenting whether sailors aboard the U.S.S. Impervious rode small boats into rivers of Vietnam, were sent ashore in Vietnam, or otherwise set foot on the landmass of Vietnam.


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




